Citation Nr: 0304070	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.

ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1968.  The veteran died in March 1998 and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in October 1999.


FINDINGS OF FACT

1.  The veteran died in March 1998 as a result of alcoholic 
cirrhosis. 

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) and a 
scar of the left hand.  

3.  The veteran's had an alcohol abuse disability which was 
not caused by his service-connected PTSD.  

4.  The disorder which caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2002); Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

2.  The criteria for entitlement to a dependents' educational 
assistance allowance have not been met.  38 C.F.R. § 3501 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, reports of VA examinations, private and VA 
outpatient treatment and hospitalization records, as well as 
his certificate of death.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.

Additionally, the Board notes that the appellant has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to service connection for the cause of 
the veteran's death.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
Board remand, and other correspondence have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Specifically, by 
the January 2003 supplemental statement of the case, the 
appellant was advised of the specific provisions of the new 
VA regulations regarding the timing and scope of VA 
assistance, including the type of evidence necessary to 
substantiate her claim for entitlement to service connection 
for the cause of the veteran's death as well as the types of 
evidence VA would assist her in obtaining.  Accordingly, 
there is no further duty to notify.  See Generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

No additional evidence to support the appellant's claim has 
been identified and it is clear from the arguments submitted 
to the Board that the appellant understand the provisions of 
the pertinent regulations, to include the type of evidence 
necessary to substantiate her claim for entitlement to 
service connection for the cause of the veteran's death as 
well as the types of evidence VA would assist her in 
obtaining.  The Board therefore finds that the notice and 
assistance requirements of the new law and regulation have 
been met.

Analysis

The appellant has claimed that the veteran's alcoholism, 
which resulted in alcoholic cirrhosis and caused his death, 
was secondary to his service-connected PTSD.  Accordingly, 
she claims entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 1310.  The cause of a 
veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  This question will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it  must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The law provides that service connection will be granted for 
a disease or disability if it is shown that the veteran 
suffered from such disease or disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation of a preexisting injury or disease 
in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or  more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cirrhosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Allen at 1381.  The Federal 
Circuit further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Allen at 1381.  

Turning to the facts, the veteran died at his residence in 
Kansas City, Missouri, in March 1998 as a result of alcoholic 
cirrhosis.  The appellant has contended that the veteran's 
alcoholism is secondary to his service connected PTSD, 
thereby warranting an allowance of the claim.  

The service medical records do not reflect treatment of a 
liver disorder and the veteran specifically indicated on his 
February 1969 reenlistment examination that he had no 
stomach, liver or intestinal trouble.  

VA medical records, including a June 1995 examination report 
for mental disorders and numerous outpatient treatment 
reports, show diagnoses of PTSD as well as alcohol dependence 
and alcohol abuse.  VA outpatient treatment records include a 
March 1996 report which reflects that the veteran was in 
alcohol treatment in 1994 and was told at that time that his 
liver was alright.  A November 1997 report of VA PTSD 
examination includes a diagnosis of liver cirrhosis and notes 
the veteran's heavy involvement in drug and alcohol.  VA 
outpatient treatment records also include a November 1997 
report which notes that the veteran had a 27 year history of 
heavy drinking, was being followed for alcoholic cirrhosis, 
and includes a finding of end stage alcoholic cirrhosis.  

The veteran's post-service medical records include reports of 
private treatment for alcohol dependence, dated from August 
1994 to July 1996.  These records reflect that the veteran 
reported a history of alcohol consumption starting at the age 
of fourteen and becoming dependent at the age of seventeen, 
about the time he joined the Air Force.  These records 
contain diagnoses of PTSD and alcohol dependence as well as 
discharge diagnoses, dated in February 1995, which include 
acute alcoholic liver dysfunction with questionably enlarged 
liver.  Similarly, in a March 1995 Comprehensive Social 
History for use in PTSD Evaluation, the veteran reported that 
he initially tried alcohol and got drunk at the age of 14.  

A December 2002 medical opinion reflects that the veteran's 
claims file was reviewed and was significant for a heavy 
genetic loading of alcoholism.  The examiner further noted 
that the veteran's introduction to alcohol occurred as early 
as age 14, he had heavy involvement with a multitude of drugs 
as well as alcohol while serving in Vietnam, and these 
preceded his diagnosis of PTSD.  Accordingly, the examiner 
concluded that the nature of the drinking from the time of 
onset and the time that it was evident during the veteran's 
service in Vietnam occurred prior to a diagnosis of PTSD.  

Upon consideration of the foregoing, the Board finds that the 
probative medical evidence of record demonstrates that the 
alcoholic cirrhosis which resulted in the veteran's death was 
a result of alcohol consumption and dependence which began 
prior to the veteran's enlistment into active duty service.  
Moreover, the evidence includes statements by the veteran 
that he developed alcohol dependence prior to entering 
military service.  Accordingly, the veteran's alcohol 
dependence, which caused cirrhosis and led to his death 
cannot be viewed as having been caused by the PTSD.  The 
preponderance of the evidence is against such a finding.  

Although the appellant has asserted that the veteran's 
alcohol dependence was secondary to his service-connected 
PTSD, she does not have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  In this regard, the Court has determined that lay 
witnesses are competent to testify as to symptoms but are not 
competent to make a medical diagnosis or to establish an 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the appellant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  However, the benefit of the 
doubt rule is inapplicable when the Board finds, as in the 
present case, that a preponderance of the evidence is against 
a particular claim.  Ortiz v. Principi, 274 F.3d 1361 (2001).

As found above, the veteran did not die as the result of a 
service-connected disability.  Further, the veteran did not 
have a permanent and total service-connected disability while 
he was alive and he did not die while under permanent and 
total disability.  In order for the appellant to be eligible 
for educational assistance under the provisions of Chapter 
35, the veteran must have died of a service-connected 
disability, or been evaluated as permanently and totally 
disabled for a period of 10 years prior to his death.  See 
38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 21.3021(a).  Thus, the 
appellant does not met the basic requirements for educational 
assistance under the provisions of Chapter 35.


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

